PAGE, Circuit Judge.
Plaintiff, appellant in No. 3604, sued defendant, appellant in No. 3605, for infringement of claims 1 to 6 of Allen patent, No. 929,268. There has been no appeal on the decree holding those claims invalid. On defendant’s counterclaim, the court found claims 78,109, and 130 of Ingoldsby patent, No. 1,046,191, invalid, and claims 86 and 148 thereof valid and infringed. Claim 22 of Ingoldsby patent, No. 1,048,312, and claims 9 and 17 of Ingoldsby and Bowling, No. 1,027,851, were held invalid. These are cross-appeals on the counterclaim.
One of the patents in question entered the Patent Office with 66 claims, and emerged, after 12 years, with 158. The other two patents in question have, together, 103 claims. There are several other patents in the record to Ingoldsby or Ingoldsby and another, upon dump ears, each containing a large number of claims. Some 6 months before the commencement of the suit in question, nearly 40 patents were sold, including the patents in question, by the Ingoldsby, Automatic Car Company to one Campbell, who, a month later, conveyed them to defendant. How many claims were in these patents and whether they all related to dump ears the record does not show, hut it does appear that Ingoldsby had three earlier patents, involving the dump car principles of the patents in suit.
We have examined at great length the patents in suit, the record and the briefs, and are of opinion that no claim involved shows invention, and that the decree of the District Court, except as to claims 86 and 148 in No. 1,046,191, should be affirmed, and as to those claims the decree should be reversed, with direction to the court to dismiss the counterclaim.